DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action in in response to the application filed 08/16/21.
3.	The IDSs filed on 08/16/21, 02/15/22, 02/23/22, and 08/17/22 are considered and entered.
4.	Claims 1- 20 are pending.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Independent claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over  independent claims 1, 6 and 10 of U.S. Patent No. 11,128,584. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below the patent contains every elements of the independent claims of the instant application and as such anticipates impendent claims 1, 8 and 15 of the instant application.


Instant application 17/403,004
US App. No. 11,128,584
1. A non-transitory computer-readable medium that stores computer readable instructions, which when executed, cause at least one processor of a user terminal to: 



receive a rich menu construction tool from a server, the rich menu construction tool configured to construct a rich menu associated with an official account, the rich menu construction tool including at least one setting menu associated with the rich menu; 
display the rich menu construction tool on a screen associated with the user terminal; 


receive a first user input on the rich menu construction tool, the first user input selecting a desired number of sub-areas included in the rich menu; and





 receive a second user input on the rich menu construction tool, the second user input selecting a setting type related to at least one of the sub- areas of the rich menu.
1. A non-transitory computer readable medium that stores computer readable instructions, which when executed, cause at least one processor of a user terminal to: transmit a request to establish a conversation interface with an official account to a server; 
receive a rich menu from the server in response to the conversation interface being established, the rich menu associated with the official account, the rich menu including at least one display item; 

display the rich menu on a portion of the conversation interface being displayed on a screen;

 receive a first user input from a user of the user terminal, the first user input causing the selective display of a keyboard area on the portion of the conversation interface, the selective display of the keyboard area replacing the display of the rich menu on the portion of the conversation interface, the keyboard area configured to receive text input on the portion of the conversation interface; 
receive a second user input from the user of the user terminal, the second user input causing the selective display of the rich menu on the portion of the conversation interface, the selective display of the rich menu replacing the display of the keyboard area on the portion of the conversation interface; receive a first selection of the at least one display item of the rich menu; identify content associated with the selected at least one display item; and display the identified content associated with the selected at least one display item on the conversation interface.


Similarly the limitations of independent claim 8 (method) correspond to the limitations of  independent claim 6 (method) of the patent. 
Similarly the limitations of independent claim 15 (user terminal or device) correspond to the limitations of  independent claim 10 (client device) of the patent.

Allowable Subject Matter
7.	All the dependent claims are objected to as being dependent upon a rejected base claims, but would be allowable if a terminal disclaimer is timely filed to overcome the double patenting rejection. 
 
CONCLUSION
 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al (US 20140032684  A1) is directed to METHOD AND SYSTEM FOR PROVIDING ON-AIR SERVICE USING OFFICIAL ACCOUNT. 
Chung discloses a method and a system for providing a messenger on-air service using an official account include providing an interface for creating and managing an event using an official account, and creating an event chat room in which a plurality of users sharing a relationship with an event creator participate based on a request of the event creator through the interface.
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and  the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173